*350The opinion of the Court was prepared by
Shepley J.
The act establishing District Courts, Stat. 1839, c. 373, <§> 5, provides, that when exceptions shall be allowed and signed “ all further proceedings shall be stayed ; and the party making such exceptions shall enter such action” in this court, and shall produce all papers as in cases of appeal. And this court is to consider and determine the same, and “ render judgment thereon” or grant a new trial as law and justice may require. The intention is clearly exhibited, that the District Court should not in such cases proceed to judgment. The proceedings are to be stayed, not completed, there. And this court is to render the judgment, when it does not find a new trial to be necessary. It would afford just cause for new exceptions, if that court should proceed to render judgment on a case, where exceptions were allowed. But a party cannot except to any proceedings of a court, which take place in accordance with his own request, or by his consent. The judgment in this case having been rendered at the request of the plaintiff is not vacated according to any of the provisions of the statute. For the statute does not in such cases authorize an appeal from a judgment, but introduces the case here, that a proper one may be rendered. The exceptions taken to the prior proceedings were not by the statute designed to vacate a judgment by consent. The plaintiff is precluded from halving his exceptions considered here, because he does not present the case to this court in the manner required by law. Not being so presented, this court cam take no cognizance of it; and it must be dismissed.